DETAILED ACTION
Applicant’s response of 2/16/2022 have been entered and considered. Upon entering amendment, claims 35-53 have been canceled and claims 54-69 have been newly added. Accordingly, claims 54-69 remain pending.
Specification
The amendment filed 2/16/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: par [0042], lines 7-8 state “After the primary coil PK is aligned with the secondary coil SK power can be transferred to a battery of automobile BA by the secondary coil SK”. The original disclosure does not support actual alignment of the secondary coil with the primary coil. Par [42] of applicant’s disclosure states “To improve power transfer rate or a power transfer efficiency adaptations can be made at the receiver side with the secondary coil.” “Adaptations”, however, does not correspond to any purposeful control to actually align the secondary coil with the primary coil. “Adaptations” can mean anything including tuning the resonance frequency of the secondary coil and is not specific to alignment. Applicant’s disclosure further does not support how the alignment of the secondary coil is actually carried out- how is the secondary coil moved to be aligned with the primary coil? Is there an active motor or other components? 
Applicant is required to cancel the new matter in the reply to this Office Action.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54, 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 54 and 62 recite “receiving, by a secondary coil of a secondary side of a wireless power transfer (WPT) system, not enough power from a primary coil of a primary side of the WPT system to align the secondary coil with the primary coil.” However, there is nothing in applicant’s disclosure about a secondary coil not receiving enough power from a primary coil to align the secondary coil with the primary coil. Par [10] of applicant’s published disclosure states “it is possible that power can be transferred, even if the providing element and the receiving element are not perfectly aligned relative to each other… the power transfer rate and the power transfer efficiency are reduced with increasing misalignment.”  This paragraph is generally speaking about the alignment between the primary coil and the secondary coil and the power transfer is possible when the coils are not perfectly aligned. Nowhere does this paragraph mention anything about there being not enough power from the primary coil “to align the secondary coil with the primary coil”. Additionally, there is no disclosure about how power from the primary coil would be determined to be enough or not to align the secondary coil with the primary coil. There are no disclosed sensors and/or controllers to make such a determination.
Further claims 54, 62 recite “aligning, by the control circuit, the secondary coil with the primary coil”. However, there is nothing in applicant’s disclosure about aligning, by the pickup coil’s control circuit, the secondary coil with the primary coil. Par [11] of applicant’s disclosure states “it is possible to control the power transfer process with adjustments in the circuit of the primary coil or adjustments in the secondary coil.” Adjustments in the secondary coil does not equate to alignment of the secondary coil with the primary coil. Moreover, par [16] of applicant’s disclosure states “the control system of a WPT system can be powered to subsequently increase power efficiency and power transfer rate to the WPT systems secondary coil.” This paragraph at best appears to suggest the control system controls the power transfer rate and power efficiency of the secondary coil; however, it is not clear how this control translates into any circuitry that purposefully moves the secondary coil to actually being aligned with the primary coil. Par [42] of applicant’s disclosure states “To improve power transfer rate or a power transfer efficiency adaptations can be made at the receiver side with the secondary coil.” “Adaptations”, however, does not correspond to any purposeful control by the control circuit to actually align the secondary coil with the primary coil. How is the control circuit moving the secondary coil to make the secondary coil aligned with the primary coil? Applicant’s disclosure does not provide any guidance.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 54-56 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Baarman (2011/0304216 A1).
Regarding Claim 54,
Baarman (fig.5) teaches a method for increasing a power efficiency or a power transfer rate (the recitation of “for” is interpreted as intended use. There’s nothing in the body of the claim that recites the power efficiency/power transfer rate is actually increased as a result of any method step taken):
receiving, by a secondary coil (526b) of a secondary side (secondary side/right side of fig.5) of a wireless power transfer (WPT) system (see fig.5), not enough power from a primary coil (58) of a primary side (left side) of the WPT system to align the secondary coil (526b) with the primary coil (58, par [64], because the resonating circuit of secondary coil 526b is not turned on and tuned to the primary coil’s resonance frequency, it does not receive enough power from the primary coil);
receiving, by a pick-up coil (20) of a power supply system (20, 40, and 40’s output port, 44) of the secondary side, power from the primary coil (58) when the secondary coil (526b) does not receive enough power (see fig.5, pars [63-64]; Baarman teaches the pickup coil 20 of the power supply system receives wireless power from the primary coil 58, which is then rectified by rectifier 40 of the power supply system and received by the output port 40 when the secondary coil is disconnected via switch 546b and is not tuned to the resonance frequency of the primary coil); 
providing, by the pick-up coil (20), the power to a control circuit (542) via a power output port (see fig.5, output port of 40); 

receiving, by the secondary coil (526b), the power from the primary coil (par [64]; receiving power from the primary coil when the resonating circuit is turned on for the secondary coil, “which enables improved power transfer”).
Regarding Claim 55,
Baarman teaches the claimed subject matter in claim 54 and Baarman further teaches wherein the power supply system further comprises a converter (fig.5, 40, par [64]).
Regarding Claim 56,
Baarman teaches the claimed subject matter in claim 54 and Baarman further teaches wherein the converter further comprises an AC/DC converter (fig.5, 40, par [64], “Rectifier”-rectifying AC into DC).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2011/0304216 A1) in view of Bae (2015/0008760 A1).
Regarding Claim 57,
Baarman teaches the claimed subject matter in claim 55.

Bae (Fig.10), however, teaches the converter (330, 372) comprises a switch (372) configured to disconnect the power output port (output terminals leading to 380) from the pickup coil (320) (pars [165-167]; the switch 372 has the ability to disconnect the output terminals that connect to 380 from the pickup coil 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baarman’s converter to comprise a switch that to disconnect the power output port from the pickup coil. The motivation would have been to protect the load from being overpowered when the rectified power is greater than a threshold value by having a switch configured to disconnect the rectified/converter power from the pickup coil. Additionally, with respect to the converter itself comprising the switch, the court has stated that the use of a one piece construction (converter 330 with switch 372) instead of converter 330 and switch 372 separately would be merely a matter of obvious engineering and design choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding Claim 58,
Baarman teaches the claimed subject matter in claim 54.
Baarman does not explicitly disclose the load (44) connected to the converter (40) is an energy storage.
Bae, however, teaches it is known for the load (400) connected to the converter to be an energy storage (par [73]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baarman’s load to be an energy .
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2011/0304216 A1).
Regarding Claim 59,
Baarman teaches the claimed subject matter in claim 54 and Baarman further teaches wherein the power received from the primary coil has an adjustable frequency (pars [68 and 85]; “adjust operating frequency to provide power to the receiver unit”, “the primary unit will generally operate at different operating frequencies” and “the primary unit may operate at 100 kHz when the primary unit and the receiver unit are as closely aligned”).
Baarman does not explicitly disclose the frequency is between 81 kHz and 90 kHz, inclusive; however, it would have been obvious to one of ordinary skill in the art to have selected the frequency to be between 81 kHz and 90 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Claims 60, 62-64, 67-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2011/0304216 A1) in view of Van Wageningen et al. (2018/0219416 A1) in further view of Verghese et al. (2013/0062966 A1).
Regarding Claim 60,
Baarman teaches the claimed subject matter in claim 54.
Baarman does not explicitly disclose wherein the pickup coil supplies power in a range between 1W and 5W.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baarman to that of Van Wageningen, since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
The combination does not explicitly disclose the secondary coil supplies power in a range between 1kW and 10kW, inclusive.
Verghese, however, teaches by connecting a battery of a vehicle to a receiver coil equivalent to the secondary coil of Baarman that receives wireless power would result in a high power application that requires more than 1 KW to charge (par [29]; more than 1 kW is inclusive between the range of 1kW and 10kW).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Verghese in order to charge/recharge a battery of a vehicle connected to the secondary coil in a high power/high consumption application.
Regarding Claim 62,
Baarman (fig.5) teaches a method for increasing a power efficiency or a power transfer rate (the recitation of “for” is interpreted as intended use. There’s nothing in the body of the claim that recites the power efficiency/power transfer rate is actually increased as a result of any method step taken):

receiving, by a pick-up coil (20) of a power supply system (20, 40, and 40’s output port) of the secondary side, power from the primary coil (58) when the secondary coil (526b) does not receive enough power (see fig.5, pars [63-64]; Baarman teaches the pickup coil 20 of the power supply system receives wireless power from the primary coil 58, which is then rectified by rectifier 40 of the power supply system and received by the output port 40 when the secondary coil is disconnected via switch 546b and is not tuned to the resonance frequency of the primary coil); 
providing, by the pick-up coil (20), the power to a control circuit (542) via a power output port (see fig.5, output port of 40); 
aligning, by the control circuit (42), the secondary coil (526b) with the primary coil (58, par [64]; controller 42 turning on the resonating circuit 525b makes the secondary coil 526b electrically aligned with the primary coil 58);
receiving, by the secondary coil (526b), the power from the primary coil (par [64]; receiving power from the primary coil when the resonating circuit is turned on for the secondary coil, “which enables improved power transfer”).
Baarman does not explicitly disclose wherein a supply power of the pick-up coil to the control circuit is of orders of magnitude smaller than a supply power of the secondary coil for a primary battery of a vehicle. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baarman to that of Van Wageningen in order to charge the control circuit of Baarman in smaller amounts of power since it is a low power application relative to high power applications that may be connected to the secondary coil.
The combination does not explicitly disclose connecting a high power application including a battery of a vehicle to the secondary coil.
Verghese, however, teaches connecting a battery of a vehicle to a receiver coil equivalent to the secondary coil of Baarman would require more than 1 KW to charge, because it is a high power application (par [29]).
Thus, the combination teaches the power provided to the control system of Baarman would obviously be smaller than power the secondary coil of Baarman would need to receive when the secondary coil is connected to a battery of a vehicle in a high power application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Verghese in order to charge/recharge a battery of a vehicle connected to the secondary coil in a high power application.
Examiner Note: The recitation of “…than a supply power of the secondary coil for a primary battery of a vehicle” is interpreted as intended use. The claim does not positively recite the primary battery is actually connected to the secondary coil. Thus, since the secondary coil Regarding Claim 63,
The combination teaches the claimed subject matter in claim 62 and Baarman further teaches wherein the power supply system further comprises a converter (fig.5, 40, par [64]).
Regarding Claim 64,
The combination teaches the claimed subject matter in claim 63 and Baarman further teaches wherein the converter further comprises an AC/DC converter (fig.5, 40, par [64], “Rectifier”-rectifying AC into DC).
Regarding Claim 67,
The combination teaches the claimed subject matter in claim 62 and Baarman further teaches wherein the power received from the primary coil has an adjustable frequency (pars [68 and 85]; “adjust operating frequency to provide power to the receiver unit”, “the primary unit will generally operate at different operating frequencies” and “the primary unit may operate at 100 kHz when the primary unit and the receiver unit are as closely aligned”).
The combination, specifically Baarman, does not explicitly disclose the frequency is between 81 kHz and 90 kHz, inclusive; however, it would have been obvious to one of ordinary skill in the art to have selected the frequency to be between 81 kHz and 90 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding Claim 68,
The combination teaches the claimed subject matter 62 and the combination further teaches wherein the pick-up coil supplies power in a range between 1W and 50W, inclusive (Baarman, fig.5 and Van Wageningen (pars [3, 46, 49]; 1 to 5W), and the secondary coil supplies power is 
Regarding Claim 69,
The combination teaches the claimed subject matter in claim 62 and the combination further teaches charging, by the secondary coil, the primary battery of the vehicle (Baarman and Verghese, par [29]; the combination teaches by connecting a primary battery of a vehicle to Baarman’s secondary coil 526b, it will obviously charge the battery of the vehicle as taught by Verghese noting the battery of the vehicle is an obvious load).
Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2011/0304216 A1) in view of Verghese et al. (2013/0062966 A1).
Regarding Claim 61,
Baarman teaches the claimed subject matter in claim 54. 
Baarman does not explicitly disclose further comprising charging, by the secondary coil, a primary battery of a vehicle.
Verghese, however, teaches it is known in the art to connect a battery of a vehicle to a receiver coil equivalent to the secondary coil of Baarman that receives wireless power (par [29]).
Thus, the combination teaches connecting a battery of a vehicle to the secondary coil of Baarman so that it charges it.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baarman to that of Verghese in order to charge/recharge a battery of a vehicle connected to the secondary coil.


s 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2011/0304216 A1) in view of Van Wageningen et al. (2018/0219416 A1) in further view of Verghese et al. (2013/0062966 A1) in further view of Bae (2015/0008760 A1).
Regarding Claim 65,
The combination teaches the claimed subject matter in claim 63.
The combination does not explicitly disclose wherein the converter comprises a switch to disconnect the power output port from the pickup coil.
Bae (Fig.10), however, teaches the converter (330, 372) comprises a switch (372) configured to disconnect the power output port (output terminals leading to 380) from the pickup coil (320) (pars [165-167]; the switch 372 disconnects the output terminals that connect to 380 from the pickup coil 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baarman’s converter to comprise a switch to disconnect the power output port from the pickup coil. The motivation would have been to protect the load from being overpowered when the rectified power is greater than a threshold value by having a switch configured to disconnect the rectified/converter power from the pickup coil. Additionally, with respect to the converter itself comprising the switch, the court has stated that the use of a one piece construction (converter 330 with switch 372) instead of converter 330 and switch 372 separately would be merely a matter of obvious engineering and design choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding Claim 66,
The combination teaches the claimed subject matter in claim 62 and the combination in further view of Bae teaches wherein the power supply system comprises an energy storage (Baarman, fig.5, load 44, Bae, par [73], load 400 is an energy storage).
Response to Arguments
Applicant’s arguments filed 2/16/2022 have been fully considered but are moot because the previous set of claims have been canceled and the current set of claims have been newly added. See the rejections above for analysis of the newly presented claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836